Case 1:18-cv-00596-GJQ-PJG ECF No. 60, PageID.736 Filed 09/13/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

ROBERT JEREMY HORTON, MARK
SCHOENROCK, JUSTIN GIBBS, and PATRICK
MYERS, individually and on behalf of all others
similarly situated,                                     Civil Action No. 1:18cv00596-GJQ-PJG

                                       Plaintiffs,      HON. GORDON J. QUIST

v.                                                      STIPULATION OF DISMISSAL
                                                        WITH PREJUDICE
GAMESTOP, INC. and SUNRISE
PUBLICATIONS, INC.,


                                       Defendants.


       Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiffs Robert Jeremy Horton, Mark

Schoenrock, Justin Gibbs, and Patrick Myers (“Plaintiffs”) and Defendants GameStop, Inc.

(“GameStop”) and Sunrise Publications, Inc. (“Sunrise”) (collectively, “Defendants”), by and

through their respective counsel of record, stipulate to dismissal with prejudice of Plaintiffs’

claims. The Parties agree to bear their own fees and costs.


Dated: September 13, 2019                      Respectfully submitted,
                                               By: s/_Casie D. Collignon_______
                                               Paul D. Karlsgodt
                                               pkarlsgodt@bakerlaw.com
                                               Casie D. Collignon
                                               ccollingon@bakerlaw.com
                                               BAKER & HOSTETLER LLP (CO)
                                               1801 California St., Ste. 4400
                                               Tel: (303) 861-0600
                                               Counsel for Defendants

                                               By: s/ Philip L. Fraietta             .
                                               Joseph I. Marchese
                                               jmarchese@bursor.com
                                               Philip L. Fraietta
Case 1:18-cv-00596-GJQ-PJG ECF No. 60, PageID.737 Filed 09/13/19 Page 2 of 2



                                   pfraietta@bursor.com
                                   BURSOR & FISHER, P.A.
                                   888 Seventh Avenue
                                   New York, NY 10019
                                   Tel: (646) 837-7150
                                   Fax: (212) 989-9163
                                   Frank S. Hedin
                                   fhedin@hedinhall.com
                                   David W. Hall
                                   dhall@hedinhall.com
                                   HEDIN HALL LLP
                                   1395 Brickell Avenue, Suite 900
                                   Miami, Florida 33131
                                   Tel: (305) 357-2107
                                   Fax: (305) 200-8801
                                   Ian G. Lyngklip
                                   ian@michiganconsumerlaw.com
                                   Lyngklip & Associates Consumer Law Group PLC
                                   24500 Northwestern Hwy., Ste. 206
                                   Southfield, MI 48075
                                   Tel: (248) 208-8864

                                   Counsel for Plaintiffs




4831-3407-9397.1                      2
